UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6944


DWAYNE WILLIAMS,

                Plaintiff - Appellant,

          v.

SAMUEL B. GLOVER; ROBERT M. STEWARD; BARBARA A. SCOTT; JON
E. OZMINT; JOHN DOE; JANE DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:10-cv-01591-TLW)


Submitted:   December 12, 2011            Decided:   January 9, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne    Williams    appeals      the   district   court’s    order

accepting     the     recommendation       of   the    magistrate   judge    and

dismissing    Williams’    42     U.S.C.    § 1983    (2006)   complaint    under

28 U.S.C. § 1915(e)(2)(B) (2006).               We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                 Williams v. Glover, No.

6:10-cv-01591-TLW (D.S.C. July 11, 2011).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2